                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION




DALE L. WILLIAMS,

                         Petitioner,

vs.                                                Case No. 3:17-cv-204-J-39JBT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,1

                         Respondents.


                                           ORDER

                                    I.    INTRODUCTION

      Petitioner Dale L. Williams initiated this case by filing a

pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by

a Person in State Custody (Petition) (Doc. 1).2                     He challenges

several           2010   Duval   County   convictions    through   four   grounds.3

Respondents filed an Answer in Response to Order to Show Cause



      1
      The Clerk shall correct the docket from Respondent, State of
Florida, to Respondent, Secretary, Florida Department of
Corrections.
          2
       The Court will reference the page numbers assigned by the
electronic docketing system where applicable.

              3
          Petitioner references convictions for two counts of
depriving an officer of means of protection or communication, two
counts of resisting an officer with violence, possession of less
than twenty grams of cannabis, and one count of loitering or
prowling.
(Response) (Doc. 15).4      Petitioner filed a Reply (Doc. 18).   See

Order (Doc. 5).

                              II.    CLAIMS

     Four grounds for habeas relief are raised in the Petition: (1)

prosecutorial misconduct; (2) an illegal stop and search; (3)

ineffective assistance of counsel; and (4) insufficiency of the

evidence.   Petition at 5, 7, 8, 10.

                     III.    EVIDENTIARY HEARING

     No evidentiary hearing will be conducted as this Court is not

required to hold an evidentiary hearing if the record refutes the

asserted factual allegations or otherwise precludes habeas relief.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007). Petitioner has not

met the burden to establish the need for a federal evidentiary

hearing. Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060

(11th Cir. 2011), cert. denied, 565 U.S. 1120 (2012).        In this

case, the pertinent facts are fully developed in the record or the

record otherwise precludes habeas relief; therefore, the Court is

able to "adequately assess [Petitioner's] claim[s] without further

factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th

Cir. 2003), cert. denied, 541 U.S. 1034 (2004).




    4
      The Court hereinafter refers to the exhibits in the Appendix
as "Ex."   Where provided, the page numbers referenced in this
opinion are the Bates stamp numbers at the bottom of each page of
the exhibit. Otherwise, the page number on the particular document
will be referenced.

                                    - 2 -
                           IV.   STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus. See

28   U.S.C.    §   2254;     Ledford     v.   Warden,    Ga.   Diagnostic   &

Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert.

denied, 137 S.Ct. 1432 (2017).         "AEDPA limits the scope of federal

habeas review of state court judgments[.]"          Pittman v. Sec'y, Fla.

Dep't of Corr., 871 F.3d 1231, 1243 (11th Cir. 2017), cert. denied,

No. 17-9015, 2018 WL 2322632 (Oct. 1, 2018).            This narrow scope of

review under AEDPA provides for habeas relief only if there are

extreme malfunctions, certainly not to be used as a means to

correct state court errors.            Ledford, 818 F.3d at 642 (quoting

Greene v. Fisher, 565 U.S. 34, 38 (2011)).          "Under AEDPA, error is

not enough; even clear error is not enough." Meders v. Warden, Ga.

Diagnostic Prison, 900 F.3d 1330, 1344 (11th Cir. 2018) (citation

omitted).     Indeed,   federal courts may grant habeas relief:

            only when the adjudication of a federal
            constitutional claim "on the merits in State
            court proceedings" either "resulted in a
            decision that was contrary to, or involved an
            unreasonable    application     of,    clearly
            established Federal law, as determined by the
            Supreme Court of the United States" or
            "resulted in a decision that was based on an
            unreasonable determination of the facts in
            light of the evidence presented in the State
            court proceeding." 28 U.S.C. § 2254(d). "This
            narrow evaluation is highly deferential, for a
            state court's determination that a claim lacks
            merit precludes federal habeas relief so long
            as fairminded jurists could disagree on the
            correctness of the state court's decision."

                                     - 3 -
            Morrow v. Warden, 886 F.3d 1138, 1146–47 (11th
            Cir. 2018) (alteration adopted) (internal
            quotation marks omitted) (quoting Harrington
            v. Richter, 562 U.S. 86, 101, 131 S.Ct. 770,
            178 L.Ed.2d 624 (2011)). The decision of a
            state court is "contrary to" federal law only
            if it "contradicts the United States Supreme
            Court on a settled question of law or holds
            differently than did that Court on a set of
            materially indistinguishable facts." Cummings
            v. Sec'y for Dep't of Corr., 588 F.3d 1331,
            1355 (11th Cir. 2009) (citation and internal
            quotation marks omitted). The decision of a
            state   court   "involves    an   unreasonable
            application of federal law if it identifies
            the correct governing legal principle as
            articulated by the United States Supreme
            Court, but unreasonably applies that principle
            to the facts of the petitioner's case,
            unreasonably extends the principle to a new
            context where it should not apply, or
            unreasonably refuses to extend it to a new
            context where it should apply." Id. (citation
            and internal quotation marks omitted). "The
            question ... is not whether a federal court
            believes the state court's determination was
            correct but whether that determination was
            unreasonable—a      substantially      higher
            threshold."   Id.   (citation   and   internal
            quotation marks omitted).

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th

Cir. 2018).

       This Court will not "flyspeck the state court order or grade

it."    Id. at 1345.   Instead, the Court is charged with reviewing

the conclusions of the state court, deferring to the state court

decisions, and granting habeas relief only if the adjudication of

the claim resulted in a decision that was contrary to, or involved

an unreasonable application of Supreme Court precedent.      "We also

must presume that 'a determination of a factual issue made by a

                                - 4 -
State court [is[ correct,' and the petitioner 'ha[s] the burden of

rebutting the presumption of correctness by clear and convincing

evidence.'   28 U.S.C. § 2254(e)(1)."   Morrow v. Warden, 886 F.3d

1138, 1147 (11th Cir. 2018).   Additionally, "[t]his presumption of

correctness applies equally to factual determinations made by the

state trial and appellate courts."      Pope v. Sec'y for Dep't of

Corr., 680 F.3d 1271, 1284 (11th Cir. 2012) (quoting Bui v. Haley,

321 F.3d 1304, 1312 (11th Cir. 2003)), cert. denied, 568 U.S. 1233

(2013).

     In this regard:

               "Deciding    whether   a   state   court's
          decision     'involved'     an    unreasonable
          application of federal law or 'was based on'
          an unreasonable determination of fact requires
          the federal habeas court to 'train its
          attention on the particular reasons—both legal
          and factual—why state courts rejected a state
          prisoner's    federal   claims.'"   Wilson   v.
          Sellers, ––– U.S. ––––, 138 S.Ct. 1188,
          1191–92, ––– L.Ed.2d –––– (2018) (quoting
          Hittson v. Chatman, ––– U.S. ––––, 135 S.Ct.
          2126, 2126, 192 L.Ed.2d 887 (2015) (Ginsberg,
          J., concurring in denial of certiorari) ). The
          Supreme Court recently held that, when the
          relevant   state    court   decision   is   not
          accompanied by a reasoned opinion explaining
          why relief was denied, "the federal court
          should 'look through' the unexplained decision
          to the last related state-court decision that
          does provide a relevant rationale" and
          "presume that the unexplained decision adopted
          the same reasoning." Id. at 1192. "[T]he State
          may rebut the presumption by showing that the
          unexplained affirmance relied or most likely
          did rely on different grounds than the lower
          state court's decision." Id.




                               - 5 -
Johnson v. Sec'y, Dep't of Corr., 737 F. App'x 438, 441 (11th Cir.

2018) (per curiam).

     Bearing in mind this guidance from the Supreme Court, this

Court undertakes its review of Petitioner's four claims.      If the

last state court to decide a federal claim provides an explanation

for its merits-based decision in a reasoned opinion, this Court

simply reviews the specific reasons given by the state court and

defers to those reasons, if they are reasonable.        On the other

hand, if the relevant state-court decision is not accompanied by a

reasoned opinion, simply stating affirmed or denied, this Court

should "look through" the unexplained decision to the last related

state-court decision that provides relevant rationale.    This Court

presumes the unexplained decision adopted the same reasoning as the

lower court; however, the presumption is not irrebutable, as strong

evidence may refute the presumption.     See Kernan v. Hinojosa, 136

S.Ct. 1603, 1606 (2016) (per curiam).      Thus, the state may rebut

the presumption by showing the higher state court relied or most

likely relied on different grounds than the lower state court,

"such as alternative grounds for affirmance that were briefed or

argued to the state supreme court or obvious in the record it

reviewed."   Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018).

     Although the § 2254(d) standard is difficult to meet, the

standard is meant to be difficult.     Rimmer v. Sec'y, Fla. Dep't of

Corr., 876 F.3d 1039, 1053 (11th Cir. 2017) (opining that to reach

the level of an unreasonable application of federal law, the ruling
                               - 6 -
must be objectively unreasonable, not merely wrong or even clear

error), cert. denied, 138 S.Ct. 2624 (2018).                   When applying the

stringent AEDPA standard, state court decisions must be given the

benefit of the doubt.           Trepal v. Sec'y, Fla. Dep't of Corr., 684

F.3d 1088, 1107 (11th Cir. 2012) (quotation and citations omitted),

cert. denied, 568 U.S. 1237 (2013).

                   V.    INEFFECTIVE ASSISTANCE OF COUNSEL

       In order to prevail on his Sixth Amendment claims, Petitioner

must satisfy the two-pronged test set forth in Strickland v.

Washington, 466 U.S. 668, 688 (1984), requiring that he show both

deficient performance (counsel's representation fell below an

objective standard of reasonableness) and prejudice (there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different).

A counsel's performance is deficient only if counsel's "identified

acts or omissions were outside the wide range of professionally

competent assistance."          Id. at 690.

       In   making      its   determination     as    to   whether    counsel    gave

adequate assistance, "counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in exercise

of reasonable professional judgment."                Id. at 690.     When analyzing

a claim of ineffective assistance of counsel, "[t]he question is

whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard."                  Harrington v. Richter, 562

U.S.   86,   105     (2011).      And   importantly,        with   regard   to   the
                                        - 7 -
establishment of prejudice requirement, the reasonable probability

of   a    different   result   must    be   "a   probability   sufficient   to

undermine confidence in the outcome." Strickland, 466 U.S. at 694.

Of note, some conceivable effect on the outcome does not constitute

a reasonable probability.       Id. at 693.

         Finally, in order to prevail on a claim of ineffective

assistance of counsel, both parts of the Strickland test must be

satisfied.     Bester v. Warden, Att'y Gen. of the State of Ala., 836

F.3d 1331, 1337 (11th Cir. 2016) (citing Holladay v. Haley, 209

F.3d 1243, 1248 (11th Cir. 2000)), cert. denied, 137 S.Ct. 819

(2017).      Indeed, failure to demonstrate either prong is fatal,

making it unnecessary to consider the other.            Id.

              VI.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

                               A.     Ground One

         In his first ground for relief, Petitioner raises a claim of

prosecutorial misconduct.       Petitioner, in his supporting facts for

this ground states:

                   (1) The prosecutor staged this vindictive
              prosecution relying solely on the fraudulent
              testimonies of Officer's [sic] Troy Yorton and
              G. W. Simpson known to the prosecuting
              authorities   to   be  fraudulent.   (2)   The
              prosecutor failed to present a prima facie
              case of the charges filed, no evidence of
              violence[,] no evidence of the injury Officer
              Troy Yorton claims he was treated eight
              week[s] for[.]"

Petition at 5.



                                      - 8 -
     In this ground, Petitioner raises a claim of prosecutorial

misconduct for eliciting false statements from Officers Yorton and

Simpson.   Petitioner exhausted his claim by raising it in a post

conviction motion. The trial court addressed the claim as follows:

                In his second subclaim, Defendant asserts
           that the State committed a Giglio[v. United
           States, 405 U.S. 150 (1972)] violation when it
           knowingly presented the perjured testimonies
           by Officers Yorton and Simpson.       Defendant
           specifically    argues   that   the     officers
           committed    perjury   when   they    testified
           Defendant snatched their radios and Officer
           Yorton was injured during the encounter. In
           support of his argument, Defendant asserts the
           testimonies must have been false or else the
           State would have presented corroborative
           testimony in the form of Officer Yorton's
           medical    records,    workers'    compensation
           documents, and police dispatch logs. Because
           the State did not present such evidence,
           Defendant speculates, it either does not exist
           or it does not corroborate the officers'
           testimonies. Thus Defendant argues that the
           officer's testimony must be false, and the
           State's   knowing    presentation    of    their
           testimony violates Giglio.

Ex. O at 384 (footnote omitted).

     The   trial   court   found    Petitioner   simply   restated   his

speculative claim upon amendment of this ground. Id. In rejecting

this claim, the court found no entitlement to post conviction

relief "based on speculation or possibility."             Id. at 384-85

(citation omitted).

     The record shows the following.       Officer Simpson testified at

trial that he observed Petitioner grab Officer Yorton's hand and

pull it down when Officer Yorton attempted to complete his call for

                                   - 9 -
help through his radio.       Ex. B at 58.      Officer Simpson further

attested that Officer Yorton was only able to reference First

Street, and was unable to provide the cross street, which would

have been Market Street.     Id.      Officer Simpson testified that, as

a   result   of   this   incomplete     communication,    the    police   car

responding to the call for assistance passed by them on First

Street.   Id. at 59.

      Officer Simpson also testified that when he tried to use his

radio, Petitioner "was able to get his hand up and grab my mic

[sic] to pull it off."     Id. at 60.     Officer Simpson said, when the

this occurred, the microphone shot back behind him.             Id. at 61.

      Officer Troy Yorton testified that when he attempted to call

for backup, Petitioner reached up and grabbed Yorton's hand and

pulled it away from the radio.        Id. at 124.    Officer Yorton said he

was able to get out his call sign and a request for backup to East

First Street, but was unable to announce the cross street due to

Petitioner's actions. Id. Officer Yorton testified the backup car

went by the officers' position.          Id. at 125.     He testified that

after the police car went by, Officer Simpson reached for his

radio, and Petitioner reached up and grabbed the radio and yanked

it off.   Id. at 125-26.    Officer Yorton testified the radio sprang

back and flew through the air.         Id. at 126.

      With respect to his injuries, Officer Yorton testified he

suffered an injury to his left wrist.           Id. at 130.       At trial,

Officer Yorton wore a brace on his left hand.            Id.    He stated he
                                   - 10 -
had been treated for the injury for about eight weeks.5       Id. at

136.

       Petitioner, on the other hand, testified there was no struggle

and he never reached for the officers' radios.      Ex. C at 219-21.

Petitioner said he complied with the officers' directives, and they

simply grabbed him and took him face down onto the concrete.     Id.

at 219. He attested the officers simply picked him up and arrested

him.    Id.

       On post conviction review, the trial court did not find the

officers' trial testimony false or misleading.    Instead, the court

found Petitioner's contention speculative, or a mere possibility.

Ex. O at 384-85. Petitioner has not established that the officers'

statements were false. Petitioner is not entitled to habeas relief

on ground one as Petitioner's claim that the prosecutor knowingly

used perjured testimony is unsubstantiated, speculative, and due to

be denied.

       Upon review, there is a reasonable basis for the court to deny

relief; therefore, the denial must be given deference.         AEDPA

deference will be given to the last adjudication on the merits

provided by the 1st DCA in affirming the decision of the circuit

court. Ex. R. Its decision is not inconsistent with Supreme Court

precedent.    The Court finds that the state court's adjudication of



         5
         The trial court did not order restitution as Officer
Yorton's injury was covered by Worker's Compensation. Ex. A at
130, Order Denying Restitution.
                              - 11 -
this claim is not contrary to or an unreasonable application of

Supreme Court law, or based on an unreasonable determination of the

facts.

     To the extent Petitioner is attempting to raise a claim that

there has been a Giglio[v. United States, 405 U.S. 150 (1972)]

violation, he is not entitled to relief.        There is a Giglio

violation "when the prosecution solicits or fails to correct false

or perjured testimony" and this testimony could "in any reasonable

likelihood have affected the judgment of the jury."    Rodriguez v.

Sec'y, Fla. Dep't of Corr., 756 F.3d 1277, 1302 (2014) (citing

Giglio, 405 U.S. at 153-54 (quoting Napue v. Illinois, 360 U.S.

246, 271 (1959))), cert. denied, 135 S.Ct. 1707 (2015).   The state

commits a violation of Giglio if it uses perjured testimony and the

prosecutor knew or should have known of the perjury. Id. (citation

omitted).

     Thus, "[i]t is by now almost axiomatic that, '[i]n order to

prevail on a Giglio claim, a petitioner must establish [1] that the

prosecutor knowingly used perjured testimony, or failed to correct

what he subsequently learned was false testimony, and [2] that the

falsehood was material.'"    Raleigh v. Sec'y, Fla. Dep't of Corr.,

827 F.3d 938, 949 (11th Cir. 2016) (citations omitted), cert.

denied, 137 S.Ct. 2160 (2017).     False testimony is material if

there is any reasonable likelihood that the falsehood could have

affected the result.   Id.   (citation omitted).   But, there is an

additional factor which this Court must take into consideration
                             - 12 -
when reviewing a Giglio claim on habeas review; Petitioner must

satisfy the Brecht6 standard.      Therefore, if a petitioner fails to

demonstrate the error had a substantial and injurious effect on the

outcome of the trial, he would not be entitled to habeas relief.

Rodriguez, 756 F.3d at 1302 (citing Guzman v. Sec'y, Dep't of

Corr., 663 F.3d 1336, 1355-56 (11th Cir. 2011)).

     In this case, Petitioner has failed to establish that the

prosecutor knowingly used perjured testimony.           The trial court

found the claim to be both insufficient and speculative.            Ex. O at

384-85. The First District Court of Appeal affirmed this decision.

Ex. R. It follows that pursuant to 28 U.S.C. § 2254(d), Petitioner

is not entitled to habeas relief based on his Giglio claim unless

he demonstrates that the state court's adjudication of the claim

was contrary to, or an unreasonable application of Giglio.           He has

failed to do so.

     Deference under AEDPA should be given to the state court's

decision. Petitioner raised the issue in his Rule 3.850 motion and

the appellate court affirmed.       The state court's adjudication of

this claim is not contrary to or an unreasonable application of

clearly    established   federal   law,   and   was   not   based    on   an

unreasonable determination of the facts in light of the evidence

presented in the state court proceedings.       Thus, Petitioner is not

entitled to habeas relief on ground one.



     6
         Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).
                                - 13 -
                           B.    Ground Two

       Petitioner's second ground for relief is a claim of an illegal

stop and search.    Petition at 5.       To the extent Petitioner raises

a Fourth Amendment claim in ground two, the Court should inquire as

to whether the Fourth Amendment claim is barred.         Importantly, if

the state affords a defendant a full and fair opportunity to

litigate the validity of a search or seizure, "a state prisoner may

not be granted federal habeas corpus relief on the ground that

evidence obtained in an unconstitutional search or seizure was

introduced at his trial."       Hearn v. Florida, 326 F. App'x 519, 521

(11th Cir. 2009) (per curiam) (quoting Stone v. Powell, 428 U.S.

465,   494   (1976)).    The    courts    have   interpreted   the   phrase

"opportunity for full and fair litigation" to mean just that: an

opportunity.7    Lawhorn v. Allen, 519 F.3d 1272, 1287 (11th Cir.

2008) (citation omitted), cert. denied, 562 U.S. 907 (2010).             As

such, "if state procedures afford the defendant in a criminal case

the opportunity to litigate whether evidence obtained in violation

of the fourth amendment should be excluded, and if that opportunity

to litigate fourth amendment issues is 'full and fair' . . ., then

Stone v. Powell precludes federal habeas corpus consideration of

those issues whether or not the defendant avails himself of that



       7
        An opportunity in this context has been described as one
evidentiary hearing in the trial court and the availability of a
meaningful appeal. Bradley v. Nagle, 212 F.3d 559, 565 (11th Cir.
2000) (quotation and citation omitted), cert. denied, 531 U.S. 1128
(2001).
                              - 14 -
opportunity."    Caver v. State of Ala., 577 F.2d 1188, 1193 (5th

Cir. 1978) (emphasis added).8

      The Court concludes ground two is not cognizable in a federal

habeas corpus proceeding because Petitioner had a full and fair

opportunity to litigate the Fourth Amendment issue in the state

courts but did not avail himself of that opportunity by failing to

file a motion to suppress.       Ex. B at 156.    Notably, if Petitioner

had availed himself of the opportunity, the trial court would have

had the occasion to review the motion, conduct an evidentiary

hearing, and make explicit findings on matters essential to the

Fourth Amendment claim. If filed and denied, Petitioner could have

appealed the decision to the 1st DCA.

      Upon review, this claim is barred pursuant to Stone and its

progeny because Petitioner had a full and fair opportunity to

litigate the Fourth Amendment issue but failed to avail himself of

that opportunity.     Therefore, ground two, the Fourth Amendment

claim, is due to be denied.

      Alternatively, to the extent that Petitioner exhausted his

claim raised in ground two, the claim is due to be denied.              There

are   two   prerequisites   to   a   federal   habeas   review:   (1)    "the

applicant must have fairly apprised the highest court of his state

with the appropriate jurisdiction of the federal rights which

      8
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit adopted as binding
precedent all decisions of the former Fifth Circuit handed down
prior to October 1, 1981.
                             - 15 -
allegedly   were   violated,"   and   (2)   "the   applicant   must   have

presented his claims in state court in a procedurally correct

manner."    Upshaw v. Singletary, 70 F.3d 576, 578-79 (11th Cir.

1995) (citations omitted).

     Petitioner, in support of ground two, states: "(1) [t]he stop

and search of the defendant was illegal[;] there was no probable

cause[;] (2) the testimonies given by Officers Troy Yorton and G.

W. Simpson were fraudulent[;] (3) this arrest was motivated by

racial profiling[;] (4) ther[e] is no evidence presented of the

charges filed[.]" Petition at 7.

     The trial court rejected Petitioner's claim as procedurally

barred:

                 Defendant's claim is procedurally barred
            for two reasons.      First, Defendant raised
            these arguments in a Motion for a New Trial.
            (Ex. Q.) The trial court denied the motion on
            the merits; and the First DCA affirmed on
            direct appeal.    (Exs. R; B.)     Defendant is
            therefore procedurally barred, under the
            doctrine   of   collateral     estoppel,   from
            relitigating the same issue. See McBride, 848
            So. 2d at 287, 290.      Second, to the extent
            Defendant   appears    to   be  attempting   to
            challenge the sufficiency of the evidence
            against him, a defendant may not challenge the
            admissibility, validity, or sufficiency of the
            evidence against him in a motion seeking
            postconviction relief.     Betts v. State, 792
            So. 2d 589, 590 (Fla. 1st DCA 2001); Jackson
            v. State, 640 So. 2d 1173, 1174 (Fla. 2d DCA
            1994). Accordingly, Defendant's second claim
            is denied.

Ex. O at 381.      The First District Court of Appeal (1st DCA) per

curiam affirmed.     Ex. R.

                                - 16 -
      The record demonstrates at trial, defense counsel moved for a

judgment of acquittal.        Ex. B at 154.    He argued Petitioner was not

prowling and loitering.            Id. at 154-55.        Defense counsel also

asserted    the    officers    did    not   have   enough     reason    to   arrest

Petitioner and were without probable cause to arrest Petitioner.

Id. at 156.        Additionally, defense counsel argued the evidence

should be suppressed and the case dismissed.                    Id.     The court

inquired as to whether a motion to suppress had been filed, and

defense counsel responded in the negative.              Id.    Finally, defense

counsel    argued    the   state     failed   to   present     any    evidence   of

violence.    Id.

      The prosecutor countered the defense argument by noting that

Petitioner was loitering at a closed business, he failed to dispel

the   officers'     concerns   by    his    responses    to   their    inquiries,

Petitioner resisted with violence, and the officers certainly had

probable cause to detain and arrest Petitioner once the officers

saw Petitioner urinating in public. Id. at 157-59. The prosecutor

also reminded the court that the officers' testimony included

statements concerning Petitioner's actions which prevented the

officers from means of protection or communication. Id. at 159-60.

The trial court denied the motion for judgment of acquittal and the

renewed motion for judgment of acquittal.               Id. 160, 222.

      The record shows Petitioner filed a Motion for New Trial

raising four grounds: (1) the court erred in not granting the

motion for judgment of acquittal at the close of the state's case;
                              - 17 -
(2) the court erred in not granting the motion for judgment of

acquittal made at the close of all of the evidence; (3) the verdict

is contrary to the weight of the evidence; and (4) the verdict is

contrary to law.    Ex. A at 101.     Defense counsel renewed the

arguments made in support of the motion for judgment of acquittal,

and the court denied the motion for new trial.   Id. at 103; 150.

     The 1st DCA affirmed the conviction on direct appeal.   Ex. G.

The mandate issued on February 24, 2012.   Ex. H.

     To the extent the claim raised in ground two is properly

before the Court, AEDPA deference is due.        The state court's

decision is not inconsistent with Supreme Court precedent.     Its

adjudication is not contrary to or an unreasonable application of

clearly established federal law, or based on an unreasonable

determination of the facts.   Therefore, Petitioner is not entitled

to habeas relief.

     The trial court denied the claim of lack of reasonable

suspicion to justify the stop raised in the Rule 3.850 motion. The

court explained:

          The record shows that the State elicited the
          testimony from the officers in the context of
          justifying the investigatory stop, which they
          executed after witnessing Defendant peeking
          through the windows of the Mary Singleton
          Retirement Center after hours and urinating on
          the lawn. (Ex. S at 36-50, 109-115.) Whether
          the criminal activity took place in a high-
          crime area was a factor in the totality-of-
          the-circumstances   analysis    to   determine
          whether reasonable suspicion to initiate a
          stop,   and  the   State   properly   elicited
          testimony on direct examination.    (Ex. S at
                              - 18 -
           32-99, 101-150). Thus, Defendant's argument
           is without merit.

           . . . .

           Moreover, the officers did testify that they
           witnessed Defendant urinate in public, which
           gave them probable cause for arrest (Ex. S at
           40-50, 111-12.)

Ex. O at 385-86 (emphasis added).                 The 1st DCA affirmed the

decision to deny post conviction relief.             Ex. R.

      The trial court rejected Petitioner's claim. The record shows

the 1st DCA affirmed the decision of the trial court in denying

this ground.      Under Wilson, this Court assumes that the 1st DCA

adopted the reasoning of the trial court.                       There has been no

attempt to rebut this presumption.               Wilson, 138 S.Ct. at 1192.

After due consideration, the Court finds the state court did not

unreasonably apply clearly established federal law, as determined

by the United States Supreme Court.             Consequently, AEDPA deference

is   warranted.      The   Court      concludes     that    the       state   court's

adjudication of this claim is not contrary to or an unreasonable

application    of    federal        law,   or    based     on    an    unreasonable

determination of the facts.            Ground two is due to be denied as

Petitioner is not entitled to habeas relief.

                               C.    Ground Three

      In his third ground, Petitioner raises a claim of ineffective

assistance of trial counsel:

                (1) Counsel did not know the case law
           regarding the improprieties in the state's
           evidence and argument[;] (2) counsel failed to
                               - 19 -
             perform   depositions[;]   (3)   counsel   was
             ineffective in failing to investigate and
             present exculpatory evidence of officers[']
             claims; (4) avail[a]ble evidence violated even
             minimum pre-Strickland standard of evidence[.]

Petition at 8.

      In their response, Respondents succinctly re-stated the claim:

"Petitioner argues that the trial court erred in denying his claim

that trial counsel was ineffective for failing to know the law

regarding the improprieties in the State's evidence, failing to

perform   depositions,        and    failing     to    investigate    and   present

exculpatory evidence of the officer's [sic] claims."                   Response at

22.    Respondents      admit       Petitioner    exhausted     his   state     court

remedies.    Id.   They assert, however, that Petitioner is unable to

establish that the state court decision denying this ground was

contrary to or an unreasonable application of federal law.                    Id. at

23.

      With    respect    to     Petitioner's          claim   that    counsel    was

ineffective for failing to know the law regarding the improprieties

in the state's evidence, the trial court addressed the claim and

found it to be without merit:

                  In claim six, Defendant contends that
             counsel was ineffective for failing to object
             to the State's prosecutorial misconduct as
             alleged in claim three.    Defendant asserts,
             but for counsel's error, he would have
             obtained relevant, material evidence to prove
             that the officers gave false testimony, thus
             creating a reasonable probability of a
             different outcome at trial.


                                       - 20 -
                  This Court finds all three subclaims of
             claim three to be without merit. Therefore,
             counsel cannot be ineffective for failing to
             raise nonmeritorious issues. Lugo v. State, 2
             So. 3d 1, 21 (Fla. 2008); Parker v. State, 611
             So. 2d 1224, 1227 (Fla. 1992). Accordingly,
             Defendant's sixth ground for relief is denied.

Ex. O at 388.

        Petitioner   also    claimed    his   counsel   was   ineffective   for

failing to depose the two officers.               Petitioner contends, had

counsel taken depositions of the officers, counsel would have

unearthed relevant and material evidence needed to reveal the

falsity of the officers' testimonies, leading to its exclusion and

a reasonable probability of a different outcome at trial.                   The

trial    court   addressed    this     ground,   finding   it   insufficiently

supported.

        The court opined:

                  "When a failure to depose is alleged as
             part of an ineffective assistance of counsel
             claim, the appellant must specifically set
             forth the harm from the alleged omission,
             identifying 'a specific evidentiary matter to
             which the failure to depose witnesses would
             relate.'" Haq v. State, 997 So.2d 1284, 1285-
             86 (Fla. 4th DCA 2009) (citing Davis v. State,
             928 So. 2d 1089, 1117 (Fla. 2005)[)]. In his
             Third Amended Motion, Defendant fails to
             specify what relevant and material evidence
             would be discovered through depositions with
             the officers.    Moreover, Defendant has not
             established that the officers had information
             that was unknown to defense counsel before
             trial.   Furthermore, the Arrest and Booking
             Report sets forth the officers' version of the
             facts, and the officers' testimonies at trial
             corroborate their version. (Exs. S at 33-153;
             T.) Therefore, counsel did know the officers'
             version of the facts prior to trial. However,
                                 - 21 -
            Defendant claims the Arrest and Booking report
            and the trial testimony were false and that
            deposition testimony would have proven this
            falsity.

                  Defendant's    allegation,    that    the
            officers' deposition testimony would have
            contradicted both the earlier Arrest and
            Booking Report and the later trial testimony
            is speculative and conclusory. On the January
            21, 2016, Order Granting Leave to Amend, this
            Court found Defendant's claim was insufficient
            because Defendant failed to specify what
            relevant and material evidence would have been
            discovered through such depositions. In his
            Fifth    Amended   Motion,   Defendant   simply
            restates his speculative and conclusory
            claims. Postconviction relief cannot be based
            on speculation or possibility. Valle,[9] 70
            So. 3d at [sic] (citing Maharaj, 778 So. 2d at
            [sic].     Furthermore, Defendant "bears the
            burden of establishing a prima facie case
            based upon a legally valid claim.          Mere
            conclusory allegations are not sufficient to
            meet this burden." Freeman,[10] 761 So. 2d at
            1061. Accordingly, claim five is denied.

Ex. O at 387-88.

     Petitioner also claims counsel was ineffective for failure to

investigate and present exculpatory evidence of the officers'

claims and contends the available evidence was insufficient to

support the convictions.11    The trial court found the claim that




    9
      Valle v. State, 70 So. 3d 530, 550 (Fla. 2011) (per curiam)
(citing Maharaj v. State, 778 So. 2d 944, 951 (Fla. 2000)), cert.
denied, 564 U.S. 1067 (2011).
     10
          Freeman v. State, 761 So. 2d 1055 (2000).
    11
      The Court will address the sufficiency of the evidence claim
when addressing ground four of the Petition.
                              - 22 -
counsel was ineffective for failure to obtain exculpatory evidence

non-meritorious:

                  In claim four, Defendant contends, but
             for counsel's failure to obtain relevant
             material evidence in the form of medical
             records, Workers' Compensation documents, and
             police   dispatch/call   logs,  there   is   a
             reasonable probability that the outcome of the
             trial would have been different.     Defendant
             states this evidence would have proven the
             falsity of the officers' testimonies for the
             same reasons set forth in the first subclaim
             of claim three.

                  On January 21, 2016, this Court issued
             its Order Granting Defendant Leave to Amend,
             finding Defendant's claim speculative and
             insufficient, and granting Defendant sixty
             days to amend his claim.        In response,
             Defendant filed his Fifth Amended Motion, in
             which he simply restates his speculative
             claims. Postconviction relief cannot be based
             on speculation or possibility.      Valle v.
             State, 70 So. 3d 530, 550 (Fla. 2011) (citing
             Maharaj v. State, 778 So. 2d 944, 951 (Fla.
             2000). Accordingly, claim four is denied.

Ex. O at 386-87.

        Before   addressing    Petitioner's    claims      of    ineffective

assistance of counsel, the trial court fully set forth the two-

pronged Strickland standard of review. Ex. O at 379-80. Since the

trial    court   found   no   prosecutorial   misconduct    in    the   case,

Petitioner will not prevail on a claim that counsel was ineffective

for failing to know the case law regarding the improprieties of the

state's case and for failing to object to those improprieties.

Defense counsel will not be deemed ineffective for failing to raise

a non-meritorious issue.

                                   - 23 -
     Petitioner    failed     to    specify    what   relevant     and   material

evidence    counsel   could      have   discovered     through     depositions.

Indeed, Petitioner primarily relies on his contention that the

officers provided false testimony at trial.                The Court notes,

however, Officer Yorton, the reporting officer, shortly after the

offenses were committed, provided relevant and important details of

the offenses in the Arrest and Booking Report, and he attested to

these same events at trial.          Ex. A, Arrest and Booking Report.

     To the extent Petitioner is claiming counsel's performance was

deficient for failing to obtain medical, Workman's Compensation and

call log records, the Court is not convinced that such information

would have had any impact on the disposition of the case.                     It

mattered    not   whether   an      officer    suffered   injury    during   the

incident.   It is not one of the elements of the crime of resisting

an officer with violence.            Also, the call logs would not have

provided the details of what was occurring at the scene of the

offense, including the officers struggle to arrest Petitioner and

Petitioner's actions with regard to attempting to prevent the

officers of means of protection or communication, all attested to

by the officers at trial.          The call logs may have included Officer

Yorton's brief radio communication, but again, the elements of the

offense were supported by the testimony of the officers.                 As noted

by Respondents, "[m]edical records, workers compensation records

and dispatch logs would not have had any bearing on [the officers']


                                      - 24 -
testimony."    Response at 29.      As such, trial counsel was not

ineffective for failing to obtain those records.

     Petitioner exhausted his state court remedies by appealing the

denial of his Rule 3.850 motion. The 1st DCA affirmed the decision

of the trial court without opinion.       Ex. R.   Pursuant to Wilson, it

is assumed the 1st DCA adopted the reasoning of the trial court in

denying the Rule 3.850 motion.          The state has not attempted to

rebut this presumption.    Deference under AEDPA should be given to

the last adjudication on the merits provided by the 1st DCA.

     When   considering   the   claim    of   ineffective    assistance   of

counsel, this Court must try to eliminate the distorting effects of

hindsight, as counseled to do so in Strickland, 466 U.S. at 689.

Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.   The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts.              As such, ground

three is due to be denied.

                           D.   Ground Four

     In his fourth ground for relief, Petitioner raises a claim of

insufficiency of the evidence.     Petition at 10.      Under supporting

facts,12 he states:

       12
          Of import, by the time Petitioner filed his federal
Petition, he had completed serving the sentences for the two
misdemeanor counts for possession of cannabis and loitering or
prowling; therefore, he is not in custody on those offenses and may
                              - 25 -
                 (1)   Evidence   was   constitutional[l]y
            insufficient to sustain jury verdict of
            guilty[;] (2) only evidence presented was
            circumstantial the fraudulent testimonies of
            Officer's [sic] Troy Yorton and G. W. Simpson
            that were staged by the prosecution[;] (3) no
            evidence of injury Officer Troy Yorton claims
            to have received eight weeks of treatment for,
            no   evidence    of  depriving    officer   of
            communication[.]

Id.

      Of import, a Petitioner may not challenge the sufficiency of

the evidence through a Rule 3.850 motion.           Betts v. State, 792 So.

2d 589, 590 (Fla. 1st DCA 2001).         Such a claim should be raised on

direct   appeal.      As   such,   the   trial    court   found   this   claim

procedurally barred.       Ex. O at 381.         The 1st DCA affirmed this

decision.    Ex. R.

      The doctrine of procedural default requires the following:

                 Federal habeas courts reviewing the
            constitutionality of a state prisoner's
            conviction and sentence are guided by rules
            designed to ensure that state-court judgments
            are   accorded   the  finality   and   respect
            necessary to preserve the integrity of legal
            proceedings within our system of federalism.
            These rules include the doctrine of procedural
            default, under which a federal court will not
            review the merits of claims, including


not challenge them in this proceeding. See 28 U.S.C. § 2241(c)(3)
& § 2254(a) (requiring that persons seeking habeas relief must be
in custody in violation of the Constitution or laws or treaties of
the United States). Thus, since the misdemeanor sentences were
fully expired at the time of the filing of the Petition, Petitioner
is not in custody on those offenses. Consequently, the Court will
limits its review of the claim of insufficiency of the evidence to
the two felony counts of depriving an officer of means of
protection or communication and two felony counts of resisting an
officer with violence.
                               - 26 -
             constitutional claims, that a state court
             declined to hear because the prisoner failed
             to abide by a state procedural rule. See,
             e.g., Coleman, supra, at 747–748, 111 S.Ct.
             2546; Sykes, supra, at 84–85, 97 S.Ct. 2497. A
             state court's invocation of a procedural rule
             to deny a prisoner's claims precludes federal
             review of the claims if, among other
             requisites, the state procedural rule is a
             nonfederal ground adequate to support the
             judgment and the rule is firmly established
             and consistently followed. See, e.g., Walker
             v. Martin, 562 U.S. ––––, ––––, 131 S.Ct.
             1120, 1127–1128, 179 L.Ed.2d 62 (2011); Beard
             v. Kindler, 558 U.S. ––––, ––––, 130 S.Ct.
             612, 617–618, 175 L.Ed.2d 417 (2009). The
             doctrine barring procedurally defaulted claims
             from being heard is not without exceptions. A
             prisoner may obtain federal review of a
             defaulted claim by showing cause for the
             default and prejudice from a violation of
             federal law. See Coleman, 501 U.S., at 750,
             111 S.Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

      Apparently, Petitioner is contending that he exhausted this

claim by raising it in his Rule 3.850 motion.         This Court is not

convinced by this argument.       After a thorough review of the record

before the Court, the Court concludes Petitioner failed to properly

exhaust the claim of insufficiency of the evidence in the state

courts because he did not present the claim in a procedurally

correct manner by raising it on direct appeal. See Upshaw, 70 F.3d

at 578-79.    Since he did not present his claim to the state courts

in a procedurally correct manner, the ground is procedurally

barred.   Petitioner has failed to show cause, and he does not meet

the   prejudice   or   manifest   injustice   exceptions.   Although   a

petitioner may obtain review of the merits of a procedurally barred
                              - 27 -
claim if he satisfies the actual innocence "gateway" established in

Schlup v. Delo, 513 U.S. 298 (1995), Petitioner has not done so.

The gateway is meant to prevent a constitutional error at trial

from causing a miscarriage of justice and "'the conviction of one

who is actually innocent of the crime.'" Kuenzel v. Comm'r, Ala.

Dep't of Corr., 690 F.3d 1311, 1314 (11th Cir. 2012) (per curiam)

(quoting Schlup, 513 U.S. at 324), cert. denied, 569 U.S. 1004

(2013).   The fundamental miscarriage of justice exception is only

available in extraordinary cases upon a showing of "'actual'

innocence" rather than mere "'legal' innocence."            Johnson v. Ala.,

256 F.3d 1156, 1171 (11th Cir. 2001) (citations omitted), cert.

denied, 535 U.S. 926 (2002).           With respect to this unexhausted

ground, Petitioner has failed to identify any fact warranting the

application of the fundamental miscarriage of justice exception.

Therefore, the Court finds ground four procedurally barred.

      Alternatively, to the extend Petitioner is asserting a due

process violation pursuant to Jackson v. Virginia, 443 U.S. 307

(1979), this claim has no merit.          The Due Process Clause of the

Fourteenth      Amendment   requires    the   state    to   prove    beyond   a

reasonable doubt each element of the offense charged.               Thompson v.

Nagle, 118 F.3d 1442, 1448 (11th Cir. 1997) (citing Jackson v.

Virginia, 443 U.S. 307, 314 (1979)), cert. denied, 522 U.S. 1125

(1998).   "[T]his court must presume that conflicting inferences to

be drawn from the evidence were resolved by the jury in favor of

the   State."      Thompson,   118    F.3d at   1448    (citing      Machin   v.
                                     - 28 -
Wainwright, 758 F.2d 1431, 1435 (11th Cir. 1985)).      The relevant

question is whether any rational jury, after viewing the evidence

in the light most favorable to the prosecution, could have found

the essential elements of the charged offense beyond a reasonable

doubt.   Thompson, 118 F.3d at 1448.

     In his post conviction motion, Petitioner recognizes, "[t]his

case was a credibility contest between the police officers and the

defendant[.]"     Ex. O at 247.   Petitioner testified at trial, and

the jury heard his testimony, including the fact that he is a

convicted felon.    The jury made its credibility determination, and

found the prosecution's witnesses more credible, and the state's

evidence persuasive, beyond a reasonable doubt.     Indeed, the jury

found Petitioner guilty of all of the charged offenses.

     "When the record reflects facts that support conflicting

inferences, there is a presumption that the jury resolved those

conflicts in favor of the prosecution and against the defendant.

In other words, federal courts must defer to the judgment of the

jury in assigning credibility to the witnesses and in weighing the

evidence."    Johnson v. Ala., 256 F.3d at 1172 (citations omitted).

     As explained by the Supreme Court,

             Jackson requires a reviewing court to review
             the evidence "in the light most favorable to
             the prosecution." 443 U.S., at 319, 99 S.Ct.
             2781. Expressed more fully, this means a
             reviewing court "faced with a record of
             historical facts that supports conflicting
             inferences must presume—even if it does not
             affirmatively appear in the record—that the
             trier of fact resolved any such conflicts in
                                - 29 -
           favor of the prosecution, and must defer to
           that resolution." Id., at 326, 99 S.Ct. 2781;
           see also Schlup v. Delo, 513 U.S. 298, 330,
           115 S.Ct. 851, 130 L.Ed.2d 808 (1995) ("The
           Jackson standard ... looks to whether there is
           sufficient evidence which, if credited, could
           support the conviction").

McDaniel v. Brown, 558 U.S. 120, 133 (2010) (per curiam).

      Upon review, the court charged the jury:

                As to Count I, before you can find the
           defendant guilty of depriving an officer of
           means of protection or communication, the
           State must prove the following three elements
           beyond a reasonable doubt: One, Dale L.
           Williams deprived G. W. Simpson of his radio,
           a means to defend himself or summons
           assistance; two, G. W. Simpson was a law
           enforcement officer; three, Dale. L. Williams
           knew G. W. Simpson was a law enforcement
           officer.

Ex. C at 267.

      The record demonstrates Officer Simpson testified he, a patrol

officer employed by the Jacksonville Sheriff's Office (JSO), was in

a patrol car with Officer Yorton on July 9, 2010.          Ex. B at 33-35.

The officers pulled into the parking lot of a closed business and

observed Petitioner looking into the windows of the business and

urinating in public.         Id. at 41.      Officer Simpson testified

Petitioner began to walk away when he saw the patrol car.              Id. at

47.   Officer Simpson testified he was wearing his uniform with

visible agency insignia.       Id. at 52.     Most importantly, Officer

Simpson   testified   that   when    he   attempted   to   use   his   radio,

Petitioner grabbed the microphone, pulled it off, and it flew


                                    - 30 -
behind the officer.    Id. at 60-61.       Officer Simpson testified

Petitioner said, "Oh, no, you don't."   Id. at 61.

     In this case, after viewing the evidence in the light most

favorable to the prosecution, a rational trier of fact could have

found Petitioner committed the offense of depriving an officer of

means of communication.   This Court must defer to that resolution.

     The trial court also instructed the jury,

               As to Count II, before you can find the
          defendant guilty of depriving an officer of
          means of protection or communication, the
          State must prove the following three elements
          beyond a reasonable doubt: One, Dale L.
          Williams deprived T. D. Yorton of his radio, a
          means to defend himself or summon assistance;
          two, T. D. Yorton was a law enforcement
          officer; three, Dale. L Williams knew T. D.
          Yorton was a law enforcement officer.

Ex. C at 267-68.

     The record shows Officer Yorton testified he is an officer

employed by JSO, and he was in a patrol car with Officer Simpson on

July 9, 2010.      Ex. B at 102-103.       He too testified he saw

Petitioner peering into the windows of a building. Id. at 106-107.

Officer Yorton testified he saw Petitioner urinating in the grass.

Id. at 111. Officer Yorton said Petitioner began to walk away when

he saw the patrol vehicle.   Id. at 112.    Officer Yorton testified

that the officers struggled to arrest Petitioner, and when Officer

Yorton reached for his radio, Petitioner reached up and grabbed the

officer's hand, pulling it away.    Id. at 123-24.    Officer Yorton

managed to provide his call sign and say East First Street, but was

                              - 31 -
unable to complete the transmission and announce the cross street.

Id. at 124.    As a result, the backup patrol officers passed by the

scene.   Id. at 124-25.

     Examining this evidence in the light most favorable to the

prosecution, a rational trier of fact could have found Petitioner

committed     the   offense   of   depriving   an   officer   of   means   of

communication.      Again, the Court must defer to that resolution.

     The trial court gave the jury the following instruction:

                 As to the Count III, to prove the crime
            of resisting officer with violence, the State
            must prove the following four elements beyond
            a reasonable doubt: One, Dale L. Williams
            knowingly and willfully resisted, obstructed,
            or opposed G. W. Simpson by offering to do him
            violence or doing violence to him; two, at the
            time, G. W. Simpson was engaged in the lawful
            execution of a legal duty; three, at the time
            G. W. Simpson [w]as an officer; four, at the
            time, Dale. L. Williams knew G. W. Simpson was
            an officer.

Ex. C at 268.

     The court also instructed:

                 As to Count IV, resisting officer with
            violence, the State must prove the following
            four elements beyond a reasonable doubt.
            These are very similar to the instructions I
            gave you as to Count III, and they are
            reprinted in full.

                 However, these instructions relate to T.
            D. Yorton, whereas, the first set of
            instructions as to Count III relate to Officer
            Simpson. I'm not going to reread them here
            again at this time, but they are reprinted
            here for your convenience, including the
            lesser included crime of resisting an officer
            without violence.

                                   - 32 -
Id. at 269-270.

     As noted previously, there was testimony the officers were

engaged in the lawful execution of their duties, they were both

officers for JSO at the time of the offenses, and by his own

testimony, Petitioner knew Officers Simpson and Yorton were police

officers.    Ex. C at 209-10.       The remaining question is whether

Petitioner knowingly and willfully resisted, obstructed, or opposed

Officers Simpson and Yorton by offering to do them violence or

doing violence to them.      The jury resolved that question in favor

of the prosecution.         Although Petitioner denied there was a

struggle, except for the officers pinning him to the ground and

hitting him, id. at 212, the officers testified there was an

extensive struggle between the officers and Petitioner.           Ex. B at

53-55, 57-64, 117, 119-21, 123-29.          Officers Simpson and Yorton

said the exhausting struggle lasted about four minutes. Id. at 64-

65, 129. Officer Yorton attested, they were "two officers, neither

one of us is a small person, and we were basically in a fight on

the ground with the defendant, and we were not winning.            We were

not getting control of the situation." Id. at 123. Officer Yorton

testified he suffered an injury to his left wrist during the

struggle.    Id. at 130.

     Examining the evidence in the light most favorable to the

prosecution, a rational trier of fact certainly could have found

Petitioner   committed     the   offenses   of   resisting   officers   with


                                   - 33 -
violence after considering the testimony of the officers.     In this

regard, the Court must defer to the resolutions made by the jury.

        As required to do, this court presumes that conflicting

inferences to be drawn from the evidence were resolved by the jury

in favor of the state, and upon consideration of that evidence, the

Court concludes that the jury, after viewing the evidence in the

light most favorable to the prosecution, could have found the

essential elements of the felony offenses beyond a reasonable

doubt.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Petition (Doc. 1) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.

        4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.13     Because this Court


    13
       This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.

                                 - 34 -
has   determined    that    a   certificate   of   appealability   is   not

warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be

filed in this case.        Such termination shall serve as a denial of

the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 24th day of

October, 2018.




sa 10/16
c:
Dale L. Williams
Counsel of Record




                                   - 35 -
